PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Willingham, W., Preston
Application No. 16/945,219
Filed: 31 Jul 2020
For: MICRO-ADJUSTMENT OF CUSHIONS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182 filed July 23, 2021, to correct the misidentification of the actual applicant. 

The petition under 37 CFR 1.182 is GRANTED.  

Petitioners filed the present petition with the required petition fee seeking to remove Sleep Power Technologies, LLC as the applicant and identify the inventor as the correct applicant. Petitioners assert they inadvertently identified Sleep Power Technologies, LLC as the applicant on the
Application Data Sheet (ADS) filed July 31, 2020. Petitioners attest on page 1 of the petition that:

Sleep Power Technologies, LLC is not, and never has been, an assignee of the present matter, a person to whom the inventor is under an obligation to assign the invention, or a person who otherwise shows sufficient proprietary interest in the matter. In that regard, Sleep Power Technologies, LLC does not have, and at no time ever had, a legal interest, whether present, contingent, or inchoate, in the present application.

Petitioners state the inventor is the actual applicant in this application. With the petition, petitioner submitted a $210 petition fee and a marked-up ADS, deleting the original Applicant Information with strike-through to reflect the inventor as the applicant.   

After careful review of the information presented on petition, the Office finds petitioners have met the requirements of 37 CFR 1.182 to correct the misidentification of the actual applicant.  Specifically, petitioners have shown that Sleep Power Technologies, LLC is not a proper applicant under the statute (35 U.S.C. 118). Therefore, on petition, the Office will remove Sleep Power Technologies, LLC as the applicant and identify the inventor as the applicant in this application.  

The Office has updated its records to reflect the inventor as the applicant. A corrected filing receipt accompanies this decision.



/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  Corrected Filing Receipt